—• The State of New York has appealed from a judgment of the Court of Claims on the sole ground that the award to claimants is excessive. On May 9, 1933, the State appropriated lands belonging to claimants having an area of 21,463 square feet. On the trial proof on behalf of claimants established a value of eighty-eight cents per square foot for the land appropriated. A witness on behalf of the State fixed the value at twenty-five cents per square foot. Another witness valued it at thirty cents per square foot. The court made an award in the sum of $12,000 which approximates fifty-six cents per square foot. There is evidence to sustain the finding of the court below. Judgment unanimously affirmed, with costs to respondents. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffeman, JJ.